DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities: 
In claim 1, line 6, “the pool liner” should read --the pool liner layer--;
In claim 4, line 2, “the pool liner” should read --the pool liner layer--; and
In claim 7, line 2, “the handle portion” should read --the handle--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the outer body edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the inlet tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riepl (US 3373740).
Regarding claim 1, Riepl discloses a heating tool for thermally manipulating an installed pool liner layer (the apparatus of Riepl is capable of use for thermally manipulating an installed pool liner layer as claimed), the tool comprising: a manifold portion (20, 24) having a wall (wall of 20) and a thermal distribution rail (rail including 32) that includes a plurality of heat ports (32; heat may pass through ports 32) extending through the wall, the manifold portion configured to pass between the installed pool liner layer and a supporting side wall (the manifold of Riepl is capable of passing between the installed pool liner layer and a supporting side wall) and permitting manipulation and movement of the heating tool between the pool liner and the side wall (the manifold of Riepl is capable of permitting manipulation and movement as claimed); and 

Regarding claim 2, Riepl discloses the manifold portion includes a return rail (24) configured to create a closed-loop heated fluid passageway (24 connects to both ends of 20), the return rail in fluid communication with the inlet passage (via 18).
Regarding claim 3, as best understood, Riepl discloses the manifold portion includes an outer body (outer body of 20, 24) configured in a paddle shape and having a tapered insert tip (end near 30), the outer body having a median perimeter line that defines a surface contour (the outer body has a surface contour from the median perimeter line to the upper face surface of 20, 24) from the outer body edge to a paddle face surface (upper face surface of 20, 24) that facilitates insertion between the pool liner layer and the supporting side wall above and below a water line level (the outer body of Riepl is capable of facilitating insertion as claimed).
Regarding claim 4, Riepl discloses the handle terminates in a grip (16 includes a portion that can be gripped) that facilitates inserting and manipulating the manifold portion between the pool liner and the side wall (the grip of Riepl is capable of facilitating inserting and manipulating as claimed).
Regarding claim 5, as best understood, Riepl discloses the handle is configured to insulate against heat emanating from the inlet tube (materials such as vinyl plastic, col. 1, ll. 40-45, has some degree of heat insulation).
Regarding claim 6, Riepl discloses the manifold portion is configured as a fluid supply half (half including 20) and a backing half (half including 24) configured to be 
Regarding claim 7, Riepl discloses the inlet passage of the manifold portion forms a fluid connection (connection near 18) with the inlet passage of the handle.
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Peterson (US 5205306) is directed to the state of the art as teaching spraying equipment including handle attaching members (64), an inlet hose (22), and spray ring (20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754